  Paula A. Barran, OSB No. 803974
  pbarran@barran.com
  Shayda Zaerpoor Le,OSB No. 121547
  sle@barran.com
  Donovan L. Bonner, OSB No. 181929
  dbonner@barran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
  Attorneys for Defendants
  University of Oregon and Hal Sadofsky

                                  UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                                   Portland


  JENNIFER JOY FREYD,                                                            CV.6:17-cv-448-MC

                                         Plaintiff,
                                                               DECLARATION OF DAVID
             v.                                                CONOVER IN SUPPORT OF
                                                               DEFENDANTS UNIVERSITY OF
  UNIVERSITY OF OREGON, MICHAEL H.                             OREGON'S AND SADOFSKY'S
  SCHILL and HAL SADOFSKY,                                     MOTION FOR SUMMARY
                                                               JUDGMENT
                                      Defendants.


             I, David Conover, declare as follows:

             1      I am the Vice President for Research and Innovation at the University of Oregon.

  I oversee the University's entire research enterprise and work to enhance research excellence,

  strengthen the role of research, scholarship, and creative activity across the University, and work

  alongside the President and Senior Vice President and Provost to strengthen existing academic

  research programs and develop new partnerships and collaborations. As a strategic goal, the

  University seeks to become and maintain status as a key contributor to the cultural, scientific, and

  economic development of the state, nation, and world. As the chief research officer, I oversee the



    Page 1 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                 BARRAN LIEBMAN Lu.
00723895.1                                  601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
   majority of the University's multi-disciplinary research centers and institutes, strategic research

   initiatives and partnerships, research infrastructure and administration, compliance and regulatory

   environment, innovation and commercialization efforts, and I work with the donor community to

   support research initiatives.

             2.   My professional history and qualifications are summarized in the curriculum vitae

   attached hereto as Exhibit A. I have particular experience in the area of federal grant funding

   because for a period of three years I served as the Director of the Division of Ocean Sciences at

   the National Science Foundation where I managed an annual budget in excess of $350 million

   representing the financial support for basic research in ocean science.

             3.   The work that goes into administering and managing a funded research grant is

  critical to the success of the grant work but also consumes considerable time, effort, and energy.

  Recent studies by the Federal Demonstration Partnership(FDP),a cooperative initiative among 10

  federal agencies and a number ofinstitutional recipients offederal funds, show that administrative

  tasks and responsibilities related to federally sponsored research consume an average of42% of a

  principal investigator's time. My own observation is that estimate is generally accurate for funded

  researchers across the University of Oregon, and that greater grant activity imposes a

  commensurately greater number ofresponsibilities and occupies a commensurately greater amount

  of time and effort.

             4.   Administrative tasks associated with grants include:

                  a. Writing the proposal;

                  b. Certifying the accuracy and originality of a proposal; — May Not Be Delegated;

                  c. Creating and accurately completing an E-PCS record for each proposal;

                  d. Obtaining appropriate institutional reviews and approvals electronically via the

                        E-PCS record;




    Page 2 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                               BARRAN LIEBMAN LLP
00723895.1                                 601 SW SECOND AVENUE, SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
                  e. Performing and monitoring work performed, including oversight on any

                      sub-agreements;

                  f. Complying with University policies on misconduct in research, conflict of

                      interest, drug-free workplace, lobbying, etc.; - May Not Be Delegated;

                  g. Complying with grant terms and conditions, as well as agency rules and

                      regulations governing the award and institution; May Not Be Delegated;

                  h. Complying with federal, state, and University policies and regulations

                      governing human subjects, animals, DNA, hazardous materials, and other

                      regulatory areas;

                  i. Hiring and supervising project staff;

                  j. Ensuring staff do not exceed 1.0 FTE for all activities combined within the

                      institution, certifying level ofeffort by personnel working on the project; - May

                      Not Be Delegated;

                  k. Fiscal monitoring and financial accountability, including monthly review and

                      reconciliation of account activity; and

                  1. Preparing and submitting all required reports, including interim and final

                     technical, financial, equipment, and invention reports.

             5.   There are additional duties related to sponsored grants that rest with the department

  heads(in the case ofPsychology this would be Ulrich Mayr)and directors ofinstitutes and centers.

  Specifically they are responsible to review and endorse proposals from faculty, staff, and students

  under their purview and provide an administrative endorsement verifying that due consideration

  has been given to the project and that it meets University and sponsor requirements for:

                  a. Principal investigator's (PI) qualifications to direct the project;

                  b. The substance and merit of the proposed activity including academic

                     appropriateness and desirability;



    Page 3 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                BARRAN LIEBMAN LLP
00723895.1                                  601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
                     c. Commitments of faculty and staff effort, and the possible effects of such

                         commitments on the teaching and other obligations of the personnel involved

                        (additional department heads or deans may need to review if PI and Co-Is are

                        from different units);

                     d. Salary arrangements (rate, annual increases, overall Full Time Equivalent

                        (FTE) must not exceed 1.0 for all activities, summer support, partial or full

                        academic year salary, course release);

                     e. Requirements for equipment, facilities, space, and administrative support;

                     f. Compliance with federal, state, and University policies and regulations

                        including human subjects, animals, DNA, hazardous materials, conflict of

                        interest, lobbying, etc.; and

                     g. Budget, cost sharing, and matching funds are approved and documented in E-

                        PCS record.

             6.      There are various ways in which PIs and the University are held accountable if

  grants, particularly federally funded grants, are not administered properly. For example, principal

  investigators for federally funded grants must complete a payroll certification for salaried

  employees being charged to their grant. The payroll certification states that:

             "I hereby certify that to the best of my knowledge, the amount of salary allocated
             for each individual listed is accurate and allowable for this project during this time
             period. I further understand that, as the PI, I may not knowingly make any false
             statements or claims(18 USC 1001)."

  In addition, many sponsors offunded research have very specific requirements. For example, the

  National Institutes ofHealth has a detailed public access policy regarding the availability ofresults

  that emerge from funded research. A summary and link to the full text of the policy can be found

  on the University Libraries website. NSF recently instituted a policy requiring that grantee

  institutions report to the agency any findings or deteiininations that an NSF-funded principal

  investigator or co-principal investigator (a) committed harassment, including sexual harassment


    Page 4 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                  BARRAN LIEBMAN LLP
00723895.1                                    601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND,OR 97204-3159
                                             PHONE(503)228-0500 FAX(503)274-1212
  or sexual assault; or (b) was placed on administrative leave, or had imposed on them any

  administrative action relating to a harassment or sexual assault finding or investigation.

             7.     Federal law includes whistleblower protection responsibilities for grant recipients.

  At the proposal stage, principal investigators are sent a notification of whistleblower protections

  for federally funded projects which clearly states that an "employee ofa contractor, subcontractor,

  grantee [or sub-grantee] may not be discharged, demoted, or otherwise discriminated against as a

  reprisal for whistleblowing" and that they are required to:

             "1. Inform their employees working on any federal award that they are subject to
             the whistleblower rights and remedies; and 2. Inform their employees in writing of
             employee whistleblower protections in the predominant native language of the
             workforce."

  This information is also provided on the SPS website, the University policy website, and the

  University internal audit website.

             8.     The principal investigator of a grant is directly responsible not only for the

  management and administration of a sponsored project within the administrative constraints

  imposed by the sponsor, but also in accordance with University policy. The PI authorizes all direct

  cost expenditures of project funds and is responsible for reviewing and approving project-related

  expenditures and cost transfers.

             9.     Federal funding priorities change from time-to-time. When that happens it is not

  uncommon for a member ofthe faculty to be unable to find funding for a specific research project.

  In such cases, faculty either adjust their work and make efforts to locate related or other available

  funding, or postpone the research, or sometimes seek private or other funds. This is an issue that

  affects most faculty from time-to-time.

             10. Grants are generally highly competitive. My observation is that on average a

  researcher might receive or be awarded one grant for every 5-10 applications submitted.

  Accordingly, even though the application process is time consuming and work intensive, it is




    Page 5 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                 BARRAN LIEBMAN up
00723895.1                                   601 SW SECOND AVENUE, SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX(503)274-1212
   important to submit applications on a regular basis in order to maximize the possibility ofobtaining

  funding.

             11.   The principal investigator, as part of his/her grant administration responsibilities,

   must usually provide performance and technical reporting to the sponsor.

                   a. The main product of most University research is a written report or series of

                       reports, and principal investigators (PIs) should ensure that reports are

                       completed and submitted in a timely manner. Typically, sponsors require

                       annual progress and final reports. It is the responsibility of the PI to know

                       sponsor requirements for performance reporting.

                   b. Reports should be prepared according to the instructions provided by the

                       sponsor. If no specific format is provided,the PI should, at a minimum,provide

                       a statement of progress in achieving the stated goals and a list of results (both

                       positive and negative).

                   c. The three most common performance reporting problems are late submission,

                      lack of completeness, and inaccuracy. If delays beyond your control prevent a

                      timely report,the sponsor should be notified and an extension requested. A copy

                      of the final technical report should be submitted to SPS and a copy maintained

                      by the unit as per University record retention policy.

                   d. Delinquent reports may cause a sponsor to:

                      • Postpone action on further awards, continuations or extensions until all
                        reports are received. (This action is usually directed at individual
                        investigators, but also may be directed at the institution as a whole),
                      • Withhold payment ofinvoices, and
                      • Suspend the award.

             12.   Both the University and the project sponsors require detailed financial reporting.

                   a. The specific requirements and due dates for financial reporting will vary by

                      sponsor. Federal awards generally require that final financial reports be



    Page 6 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                 BARRAN LIEBMAN LLP
00723895.1                                  601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
                      submitted within 90-120 days of project completion. Certain awards, such as

                      those where the University is a sub-recipient to a federal award may impose

                      even shorter reporting periods to allow the prime awardee to get their report

                      submitted within the required timeline.

                   b. Sponsoring agencies and auditors are increasing their monitoring of recipients

                      for compliance with both program and financial reporting requirements. Along

                      with the increased emphasis on timeliness of report submission, sponsors are

                      often unwilling to accept "revised" final reports. Requests to submit revised

                      final reports reflect poorly on the institution as well as the PI; it is viewed as an

                      indication that project management is less than adequate. Consequently, it is

                      extremely important that PI and their units ensure that all project charges are

                      complete and accurate at the time a project ends.

                   c. If it is discovered during the completion of the final financial report that

                      unallowable or unallocable costs were applied to the grant, those costs must be

                      immediately removed from the grant by the PI and unit. If the inappropriate

                      charges were discovered after the financial report was submitted,the costs must

                      be removed from the grant at the time of discovery and a revised financial report

                      must be submitted to the sponsor.

             13.   There is a wide variation in grant activity among the faculty. Records for Office

  for Research and Innovation, which tracks external sponsored research funding, show that within

  the Department of Psychology, some faculty have been very active in submitting proposals and

  obtaining funding. Others have been less active, presumably devoting their efforts to other parts

  oftheir work. During the time period beginning in fiscal year 2008 and ending year in fiscal 2018,

  for example, Helen Neville submitted 32 proposals, and was awarded eight for a total funding

  amount of$14,133,195. Phil Fisher submitted 73 proposals and was awarded 34 for a total funding



    Page 7 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                                BARRAN LIEBMAN LLP
00723895.1                                  601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
  amount of $12,359,571. Jennifer Pfeiffer submitted 29 proposals and was awarded four for a total

  funding amount of $2,890,918. Ulrich Mayr submitted 22 proposals and received eight awards

  for a total funding amount of $2,710,306. Gordon Hall submitted six proposals and was selected

  as co-investigator on a $4,297,369 grant, with the University of Oregon receiving $429,796.

  Nicholas Allen submitted 18 proposals and was awarded two, for a total funding amount of

  $786,109. Jennifer Freyd submitted eight proposals and was awarded one, for a total of $25,500.



             I hereby declare under penalty of perjury that the foregoing is true and correct.



             Executed, on                 ,2018.




    Page 8 — DECLARATION OF DAVID CONOVER IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY
    JUDGMENT
                                               BARRAN LIEBMAN LLP
00723895.1                                 601 SW SECOND AVENUE, SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
                                  CERTIFICATE OF SERVICE

                  I hereby certify that on the 16th day of November, 2018, I served the foregoing

  DECLARATION           OF    DAVID      CONOVER                IN      SUPPORT       OF   DEFENDANTS

  UNIVERSITY OF OREGON                 AND SADOFSKY'S MOTION FOR SUMMARY

  JUDGMENT on the following parties at the following addresses:

                 Jennifer J. Middleton                                     Whitney Stark
                 Caitlin V. Mitchell                                       Albies & Stark, LLC
                 Johnson Johnson Lucas & Middleton, PC                     210 SW Morrison Street, Suite 400
                 975 Oak Street, Suite 1050                                Portland, OR 97204-3189
                 Eugene, OR 97401-3124                                     whitney@albiesstark.com
                 jmiddleton@justicelawyers.com                             Attorneys for Plaintiff
                 cmitchell@justicelawyers.com
                 Attorneys for Plaintiff

                 Stephen F. English
                 Cody Weston
                 Nathan R. Morales
                 Perkins Coie LLP
                 1120 N.W. Couch Street, 10th Floor
                 Portland, OR 97209-4128
                 senglish@perkinscoie.com
                 cweston@perkinscoie.corn
                 nmorales@perkinscoie.com
                 Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

            El    Electronic Filing using the Court's ECF System

            ❑     First-class mail, postage prepaid

            ❑     Hand-delivery

            ❑     Overnight courier, delivery prepaid

            ❑     E-mail


                                                      s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le


    Pate 1 — CERTIFICATE OF SERVICE
00723895.
                                               BARRAN LIEBMAN up
                                          601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503)228-0500 FAX (503)274-1212
